Citation Nr: 1637687	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to disability ratings in excess of 10 percent prior to March 9, 2015, and in excess of 20 percent as of that date, for a cervical strain.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1987 to January 1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In October 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

At her March 2013 videoconference hearing, the Veteran testified that her neck pain extends into her shoulders, and she also experiences numbness in her left pinky.  See transcript, p. 7.  Consistent therewith, in December 2012 the Veteran's private physician, Dr. Hanczaryk, diagnosed cervical spine disc displacement and neuralgia of the upper extremities, which he "Based upon the historical information, the examination findings, and the radiographic data."

By contrast, the May 2011 VA examiner found that the Veteran had no affected nerves, and the March 2015 VA examiner found that the Veteran had normal sensory examinations of her shoulders, forearms, hands, and fingers; no radicular pain or any other signs or symptoms due to radiculopathy; and no other neurologic abnormalities related to her cervical spine (neck) condition.  Remand is required to provide the Veteran with a new examination to determine whether the neck pain that extends into her shoulders and the numbness in her left pinky constitute objective neurologic abnormalities associated with her cervical strain, or, if not, to explain the discrepancy between the examiners' findings and Dr. Hanczaryk's December 2012 diagnosis.

Further, remand is required in order to provide an adequate examination wherein the examiner expressly comments on active and passive range of motion of the cervical spine.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issues on appeal.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Remand of the issue of entitlement to a TDIU is further warranted because, in the October 2014 remand, the Board specifically requested that the AOJ "schedule the Veteran for an examination with a vocational specialist to determine the impact of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation."  While the AOJ did provide the Veteran with a General Medical examination in December 2014, there is no documentation that this examiner is a vocational specialist.  An examination by a vocational specialist is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, with respect to a TDIU, the VA examiner's December 2014 report shows only that the Veteran does not have any additional conditions that impact her ability to work that are not addressed on other questionnaires, and that she was a part-time student and part-time worker at that time.  The March 2015 VA examiner of the Veteran's cervical spine found that that disability does impact her ability to work, and further opined that she can walk no more than 2 city blocks or no longer than 1 hour daily, and can spend 1 hour sitting/standing during an 8-hour day.  It appears that a person who can sit and stand for only 1 hour out of an 8-hour day, and can only walk for only 1 additional hour per day, would be unlikely to be able to work part-time and be a student part-time.  Therefore, on remand the VA examiner should explain more clearly the nature of the limitations caused by the Veteran's service-connected disabilities, including her service-connected cervical strain.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received for her service-connected disabilities, including her cervical strain, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her service-connected disabilities (cervical strain, lower digestive disorder, and chronic premenstrual syndrome) that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and severity of her service-connected disabilities, and their impact on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  

4.  After obtaining any outstanding treatment records regarding the Veteran's cervical spine, provide her with a VA examination to determine the current severity of her cervical strain disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including whether the Veteran has any radiculopathy, neuropathy, neuralgia, or other neurological abnormalities associated with her cervical spine disability.  If no objective neurologic abnormalities are associated with the Veteran's cervical spine disability then the examiner must explain why, in light of the Veteran's competent and credible March 2013 testimony that she had neck pain extending into her shoulders and numbness in her left pinky finger, and in light of Dr. Hanczaryk's December 2012 diagnosis of neuralgia of the upper extremities.  If objective neurologic abnormalities are associated with the Veteran's cervical spine disability, then the examiner must specify which nerves are involved, and the severity of the neurologic abnormality (e.g., severe, moderate, or mild).

The examiner should also discuss the impact that the Veteran's cervical spine disability has on her ability to secure and maintain substantially gainful employment, and clarify the number of hours that the Veteran can sit, stand, and walk during the course of an 8-hour workday.

The examiner should report the results of active and passive range of motion testing of the cervical spine.  All findings and conclusions should be set forth in a legible report.

5.  Thereafter, schedule the Veteran for an examination with a vocational specialist, if possible, to determine the impact of her service-connected disabilities (cervical strain, lower digestive system disorder, chronic premenstrual syndrome) on her ability to secure or follow a substantially gainful occupation.  The vocational specialist must consider the Veteran's level of education, training, and previous work experience, but not her age or the effects of any nonservice-connected disabilities.

6.  Then readjudicate the appeal, to include the issue of entitlement to TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

